Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  in ln 1 claims “A method”, it should be “the method”.  Appropriate correction is required.

Office action on 04/11/2022 is withdrawn for correcting minor typographical error. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over FRIDENTAL et al. (US 2015/277121 A1 hereinafter “FRIDENTAL”), in view of BROWY (US 2018/075659 A1 hereinafter “BROWY”).
Regarding claim 1, FRIDENTAL discloses a method (para. 54, Fig. 2, HMD) comprising: identifying, using a camera (as cited below) coupled to a head-mounted display (HMD) (para. 55, fig. 2, item 217, i.e. video camera), two- dimensional (2D) content (para. 46, surrounding environment, while taken by the camera is a 2D content) displayed on a screen (i.e. para. 55); obtaining depth information associated with the 2D content (para. 55: retrieving depth information); generating a plurality of focal plane images (para. 71) using (para. 70) the depth information (para 69), the plurality of focal plane images comprising depth cues (para. 77) for the 2D content (para. 78, depth value is translated into a corresponding focal position); and adapting to display (para. 55) the plurality of focal plane images as a see-through overlay (para. 54) synchronized with the 2D content (para. 76; i.e overly an image projected by the HMD wherein pixel group is on and off according to the focus distance).  
It is noted that FRIDENTAL is silent about camera capturing the 2D content on the external display as claimed.
However, BROWY discloses camera collect images (para. 113, images with monster) comprising a display (Fig. 12 where the camera, i.e of the HMD capture the display images; para. 112) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of FRIDENTAL by adding BROWY's teaching so as to have benefit of facilitating a comfortable, natural-feeling, rich presentation of virtual image elements amongst other virtual or real-world imagery elements.

Regarding claim 2, FRIDENTAL/BROWY, for the same motivation of combination, further discloses the method of claim 1, wherein the screen is part of a real-world scene (as cited above, BROWY, Fig. 12, noted the display is part of the environment).  
Regarding claim 3, FRIDENTAL/BROWY, for the same motivation of combination, further discloses the method of claim 1, wherein the depth cues for the 2D content comprise information regarding at least one of distance and texture (FRIDENTAL para. 78).  

Regarding claim 6, FRIDENTAL/BROWY, for the same motivation of combination, further discloses the method of claim 1, further comprising: low-pass-filtering the 2D content; and adapting to display the low-pass-filtered 2D content, wherein adapting to display the plurality of focal plane images displays the plurality of focal plane images as an overlay over the low-pass-filtered 2D content (see above citation for LF by adjusting the K-mean algorithm)
Regarding claim 7, FRIDENTAL/BROWY, for the same motivation of combination, further discloses the method of claim 1, further comprising capturing the 2D content with the camera (FRIDENTAL, para. [0046] discloses capturing the surrounding environment with a camera)

Regarding claim 8, FRIDENTAL/BROWY, for the same motivation of combination, further discloses the method of claim 1, further comprising: identifying a spatial position of the screen, wherein adapting to display the plurality of focal plane images comprises aligning the plurality of focal plane images with the spatial position of the screen (ELLSWORTH, para. [0042] discloses determining a distance from the retroreflective screen and the position of the user's head: The tracking module 683 may perform tracking and range finding to determine, for example a distance to the retroreflective screen and the position of the user's head. The tracking of the user's head and or eye tracking means, and rendering software, permits the production of images of CGI objects with focal depth and perceptual presence. Furthermore, cameras and range finding in the tracking module facilitates software analysis of the shapes and positions, etc., of real objects in view, so as to mix CGI objects at corresponding focal plane distances with real objects in what is known in the art as “mixed reality.” In particular, the tracking data may be provided to be used during CGI image generation to generate augmented reality images on a plurality of focal planes. In augmented reality, a user has a view of real objects and the retroreflected projected images provide the augmented reality.)

Regarding claim 9, FRIDENTAL/BROWY, for the same motivation of combination, further discloses the method of claim 1, wherein obtaining the depth information comprises retrieving metadata comprising the depth information (as cited below, and BROWY, para. 116), wherein the metadata comprises timing information to enable synchronously aligning the displayed plurality of focal plane images with the 2D content, and wherein adapting to display the plurality of focal plane images comprises synchronously aligning the plurality of focal plane images with the 2D content using the timing information (BROWY, Fig. 9, para. 114, i..e interaction of the user will necessary to make the virtual reality overlay sync with the game content, such info is from the meta data)

Regarding claim 10, FRIDENTAL/BROWY, for the same motivation of combination, further discloses the method of claim 1, wherein obtaining the depth information comprises retrieving metadata comprising the depth information (BROWY, para. 116), wherein the metadata comprises three-dimensional (3D) depth information for the 2D content, and wherein the 3D depth information for the 2D content comprises a time sequence of depth maps synchronized to the 2D content (FRIDENTAL, as cited above, i.e. Fig. 9, para. 114).  

Regarding claim 11, FRIDENTAL/BROWY, for the same motivation of combination, further discloses the method of claim 10, further comprising converting a resolution of the depth maps to match a resolution of the 2D content, wherein the resolution of the depth maps is different than the resolution of the 2D content (FRIDENTAL, para. 77 discloses receiving an image, wherein the image comprises depth information)

Regarding claim 13, FRIDENTAL/BROWY, for the same motivation of combination, further discloses the method of claim 1, wherein adapting to display the see-through overlay enables a user to view the screen via a direct optical path (see FRIDENTAL, citation of HMD been see-through overlay)

Regarding claim 14, FRIDENTAL/BROWY, for the same motivation of combination, discloses an apparatus comprising: a camera; a multi-focal plane display; a processor; and a non-transitory computer-readable medium storing instructions that are operative, when executed by the processor, to cause the apparatus to: identify, using a camera coupled to a head-mounted display (HMD), two- dimensional (2D) content displayed on a screen external to the HMD; obtain depth information associated with the 2D content; generate a plurality of focal plane images using the depth information, the plurality of focal plane images comprising depth cues for the 2D content; and adapt to display the plurality of focal plane images as a see-through overlay synchronized with the 2D content (see rejection of claim 1)

Claims 4, 5, 15-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRIDENTAL et al. (US 2015/277121 A1 hereinafter “FRIDENTAL”), in view of BROWY (US 2018/075659 A1 hereinafter “BROWY”), further in view of Wu et al. (US 2016/148416 A1, hereinafter “WU”)
Regarding claim 4, FRIDENTAL/BROWY discloses the method of claim 1, 
It is noted that FRIDENTAL/BROWY is silent about wherein each of the plurality of focal plane images comprises high-spatial-frequency image information for an associated image depth as claimed.
However, WU discloses wherein each of the plurality of focal plane images comprises high-spatial-frequency image information for an associated image depth (WU in para. [0039] discloses high-frequency and low-frequency stimuli to impact accommodative response. Moreover, in the context of multi-focal planes, it is of common practice to sharpen on focal planes (ie. high-frequencies) and blur the focal planes (ie. low-frequencies) for accommodation: Spatial frequencies of the content also impact accommodative response when depth blending is used. For low-frequency stimuli (for example, 4 cycle per degree or cpd), linear depth blending can drive accommodation relatively accurately between planes. But for high-frequency stimuli (for example, 21 cpd) and broadband stimuli (for example, 0-30 cpd), accommodation is almost always at or near a focal plane no matter how the luminance weights w.sub.f, w.sub.n are distributed. Therefore, a weighted K-means algorithm can be used to take this spatial frequency dependency into account. For example, if the spatial frequency or spatial gradient value near a point is higher than a threshold, it can be assigned a large weight, otherwise it can be assigned a small weight. Denote ω.sub.n as the weight associated with each data point, Eq. 7 can be adapted to).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of FRIDENTAL/BROWY by adding WU's teaching so as to have benefit of taking into account differences in the scenes to be displayed to avoid the problem of a loss of spatial resolution and perceptual accuracy.

Regarding claim 5, FRIDENTAL/BROWY/WU, for the same motivation of combination, further discloses the method of claim 4, wherein the high-spatial-frequency image information comprises accommodation (see above citation of HF LF component and adjustment) cues for focusing at varying distances (as cited above about HF component)

Regarding claim 15, FRIDENTAL/BROWY/WU, for the same motivation of combination, further discloses the apparatus of claim 14, further comprising: an optical lens structure configured to adjust direct optical viewing of the screen; and an optical low-pass filter (see LF and HF citation above, such implement is for accommodation by either enhance/adjust the feature for accommodation).  
Regarding claim 16, FRIDENTAL/BROWY/WU, for the same motivation of combination, discloses the method comprising: detecting, using a camera coupled to a head-mounted display (HMD), presence, spatial position, and orientation information (see BROWY for the camera capturing surround environment) relating to 2D video content displayed on a 2D display external to the HMD (see rejection of claim 1); receiving 3D video information corresponding to the 2D video content (see rejection of claim 1); synchronizing in time the 3D video information with the 2D video content (see rejection of claim 1); tracking the spatial position information and orientation information relating to the 2D video content (see rejection of claim 1); decomposing the 3D video information into a plurality of focal plane images (see rejection of claim 1); filtering one or more of the plurality of focal plane images to remove one or more respective low frequency representations from the plurality of focal plane images (see above citation of LF and HF); and adapting to display the filtered focal plane images (see citation of HF and LF).  

Regarding claim 17, FRIDENTAL/BROWY/WU, for the same motivation of combination, further discloses the method of claim 16, wherein filtering one or more of the plurality of focal plane images comprises high-pass-filtering at least one of the plurality of focal plane images (see HF citation above) 

Regarding claim 18, FRIDENTAL/BROWY/WU, for the same motivation of combination, further discloses the method of claim 16, wherein decomposing the 3D video information into the plurality of focal plane images comprises: determining a depth of the 3D video information (WU, para. 26); forming a plurality of 2D weighting planes by processing the depth of the 3D video information with one or more depth-blending functions (WU, para. 25); and forming the plurality of focal plane images by weighting the 2D video content with the plurality of 2D weighting planes (see WU, para. 24, depth blending) 
  Regarding claim 21, FRIDENTAL/BROWY/WU, for the same motivation of combination, further discloses the method of claim 16, wherein the 3D information comprises a plurality of high-frequency focal plane images and positions in a common axial coordinate system of the plurality of high-frequency focal plane images (see above citation of HF).  

Claims 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRIDENTAL et al. (US 2015/277121 A1 hereinafter “FRIDENTAL”), in view of BROWY (US 2018/075659 A1 hereinafter “BROWY”), further in view of Wu et al. (US 2016/148416 A1, hereinafter “WU”), still further in view of ELLSWORTH et al. (US 2016/277725 A1, hereinafter “ELLSWORTH”)

Regarding claim 12, FRIDENTAL/BROWY/WU discloses the method of claim 1, 
It is noted that FRIDENTAL/BROWY/WU is silent about detecting an asymmetry of the 2D content displayed on the screen, wherein displaying adapting to display the plurality of focal plane images comprises adjusting the plurality of focal plane images based on the asymmetry of the 2D content.
However, ELLSWORTH discloses further comprising: detecting an asymmetry of the 2D content displayed on the screen, wherein displaying adapting to display the plurality of focal plane images comprises adjusting the plurality of focal plane images based on the asymmetry of the 2D content.  (ELLSWORTH in para. [0042] discloses determining a distance from the retroreflective screen and the position of the user's head).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of FRIDENTAL/BROWY/WU by adding ELLSWORTH's teaching so as to have benefit of more closely matching the vergence of the eyes (i.e., it fuses images of stereopsis) to the required internal deformation of the eye lens that controls focus accommodation.

Regarding claim 22, FRIDENTAL/BROWY/WU/ELLSWORTH, for the same motivation of combination, further discloses the method of claim 16, wherein detecting presence, spatial position, and orientation information relating to 2D video content comprises detecting presence, spatial position, and orientation information relating to the 2D display (see rejection of claim 1), and wherein tracking the spatial position information and orientation information relating to the 2D video content comprises tracking the spatial position information and orientation information relating to the 2D display (ELLSWORTH, para. 42, discloses tracking position of user’s head). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20060088211 A1	Image processing apparatus and method
US 20070183675 A1	Image compression method, image compression device, image transmission system, data compression pre-processing apparatus, and computer program
US 20080123738 A1	Systems methods for adjusting targeted bit allocation based on an occupancy level of a VBV buffer model
US 20090003714 A1	Image and digital video data encoding method for mobile device, involves determining bias value for stream and subtracting bias value from each value within stream for generating set of subtracted values
US 20090003714 A1	EFFICIENT IMAGE COMPRESSION SCHEME TO MINIMIZE STORAGE AND BUS BANDWIDTH REQUIREMENTS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485